Citation Nr: 0825078	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  00-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of educational assistance under 
the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), beyond the delimiting date of April 1, 
1999.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from November 1982 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2005, the Board denied entitlement to an extension 
of the basic period of eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code (Montgomery GI Bill), beyond the 
delimiting date of April 1, 1999.  The veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a May 2005 Joint Motion for Remand, which was granted by 
Order of the Court in May 2005, the parties (the Secretary of 
VA and the veteran) determined that a remand was warranted.  
The veteran's claim was again denied in a March 2006 Board 
decision, and again, the veteran appealed to the Court.  In a 
September 2007 Joint Motion for Remand, which was granted by 
Order of the Court in September 2007, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.

This case was further the subject of a Board remand dated in 
April 2008, for the purpose of scheduling a Board 
videoconference hearing, which was held in June 2008 before 
the undersigned Veterans Law Judge.  The case is now before 
the undersigned Veterans Law Judge for the first time.

At his June 2008 Board hearing, the veteran indicated that he 
had previously filed for service connection for depression 
but had never heard from VA regarding the matter.  (See June 
2008 Board Hearing transcript (Tr.) at page 6.)  The issue of 
service connection for psychiatric disability was also 
briefly discussed in the introduction section of the Board's 
now-vacated March 2005 decision in this matter.  The matter 
of entitlement to service connection for psychiatric 
disability, to include depression, is referred to the RO for 
appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The veteran is provided a ten-year period of eligibility 
during which to use his entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  
The veteran's last period of active duty ended on May 28, 
1992.  However, the law further provides that where a veteran 
has more than one period of service with a break after 
December 31, 1976, but before June 30, 1985, the veteran's 
delimiting period is reduced by the length of the break 
between service.  38 U.S.C.A. § 3031(e)(1); 38 C.F.R. § 
21.7050(b).  In this case, the veteran's break between his 
periods of service did fall within the prescribed time 
period, so this law applies.  The break between his periods 
of service consisted of three years, one month, and 28 days.  
Therefore, after subtracting the amount of time representing 
the break between the veteran's periods of service, the 
adjusted delimiting date for use of Chapter 30 benefits is 
April 1, 1999.  The veteran was notified of this delimiting 
date by letters in September 1992 and August 1996.

In this appeal, the veteran requests an extension of the 
delimiting date, arguing that from 1996 to 1999 he was 
depressed due to several family members' deaths and incapable 
of pursuing his education.  VA shall grant an extended period 
of eligibility beyond the 10 years when the veteran was 
prevented from initiating or completing the chosen program of 
education within the eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051.  

In the parties' Joint Motion for Remand of this matter in 
September 2007, it was requested that the Board determine 
whether the duty to assist of the Veterans Claims Assistance 
Act of 2000 (VCAA) applies in this case.  The Board notes 
that in a May 2005 Order that granted the parties' May 2005 
Joint Motion in this case, the Board was directed by the 
Court to conduct certain development pursuant to 38 U.S.C.A. 
§ 5103A, the statutory duty to assist provision of the VCAA.  
Accordingly, the Board finds that the law of this case, as 
issued by the Court, dictates that the duty to assist as set 
forth in the VCAA applies.  

Secondly, in the September 2007 Joint Motion for Remand, the 
Board was requested to determine whether VA is required to 
schedule a VA examination in this case.  After hearing the 
veteran's testimony at his June 2008 Board hearing, the Board 
notes that the veteran was very credible in his testimony.  
(See June 2008 Board hearing transcript (Tr.) at page 5.)  As 
a result, the Board finds that a VA examination would be 
helpful in this matter, and notes that the veteran expressed 
a willingness to attend a VA examination if one were to be 
scheduled.  (See Tr. at page 7.)

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue that is the subject of this remand, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2007), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Specifically, 
the appellant and his representative should 
be informed of all information and evidence 
needed to substantiate and complete the 
claim, which information and evidence, if 
any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA psychiatric examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran was precluded from initiating or 
completing a program of education within the 
eligibility period (ending April 1, 1999) 
because of a mental disability, to include 
chronic depression.  

The RO should send the claims file to the 
examiner for review in conjunction with the 
examination, and the clinician should 
indicate that the claims file was reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If the requested medical opinion cannot be 
provided without resort to mere conjecture 
or pure speculation, the examiner should so 
state.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




